DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-9, 12-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al. (US6801767) in view of Wake et al. (US2006/0094470) and Fischer et al. (US5621786).
To claim 1, Schwartz teach a distributed antenna system, comprising: 
a master host unit (Main Unit, 101 of Fig. 1) communicatively coupled to at least one base station (column 4 lines 40-57, the main unit comprises an RF-downlink-interface for receiving a plurality of downlink RF-sets in a plurality of downlink frequency bands from a plurality of wireless communications networks; column 9 lines 32-36, A plurality of wireless communications networks 120, including (but not limited to) iDEN, cellular, PCS, paging, and WLAN base-stations (BTS), is connected to main unit 101 by way of an RF-signal transfer means 121) and configured to:
 receive downstream analog signals from the at least one base station (201 of Fig. 2A), wherein the downstream analog signals represent downstream analog radio frequency spectrum (column 10 lines 11-19, plurality of downlink RF-sets in a plurality of downlink frequency bands are received at the main unit in step 201, wherein each of the downlink RF-sets is a collection of downlink RF signals in a given downlink frequency band transmitted from one of the wireless communications networks); and 
communicate upstream analog signals to the at least one base station (273 of Fig. 2D), wherein the upstream analog signals represent upstream analog radio frequency spectrum (column 12 lines 31-38, uplink optical signals delivered to the main unit are first converted back to the uplink RF-parts in step 271… transmitted to the wireless communications networks in step 273); 
a plurality of remote server units (Expansion Unit, 105 of Fig. 1) remotely located from the master host unit (column 9 lines 51-63, implementation of one or more expansion units further provides an hierarchical structure, in which the expansion units each serve as an intermediate hub), wherein each respective remote server unit of the plurality of remote server units is communicatively coupled to the master host unit over a first wired communication medium (column 9 lines 22-50, Main unit 101 is in turn connected to multiple remote units and expansion units by a plurality of primary-optical-fibers 107-1 through 107-N); and 
a plurality of remote antenna units (Remote Unit, 102-103 of Fig. 1) remotely located from the master host unit and the plurality of remote server units, wherein each respective remote server unit of the plurality of remote server units is communicatively coupled to a respective plurality of remote antenna units over second wired communication media (column 9 lines 22-50, expansion unit 105 is further connected to individual remote unit 103 by first secondary-optical-fiber 108, to second cascaded chain of remote units 104 by second secondary-optical-fiber 109, and to second expansion unit 106 by third secondary-optical-fiber 110. (Second expansion unit 106 may likewise be connected to additional remote units and expansion units that are not shown in FIG. 1); 
wherein the master host unit (Main Unit, Figs. 3A, 4A) comprises: 
a plurality of digital host units (309-1 to 309-N, 321-1 to 321-N of Fig. 3A; 406-1 to 406-N, 421-1 to 421-N of Fig. 4A, obviously downlink converter and uplink converter can be made integrated) and a plurality of multiplexers (WDM, 411-413 of Fig. 4A; column 7 lines 32-48, multiple uplink optical signals received at the main unit may be first combined into a combined optical signal by a suitable optical-combining means, which is then converted to a combined RF signal to be transmitted to the wireless communications networks. Various RF-splitting means, RF-combining means, RF-filtering means, RF-switching means, and frequency-translation means depicted in the above embodiments can be provided by RF-splitters, RF-combiners, RF-filters, RF-switches, RF-circulators, power combiners, duplexers, triplexers (and other suitable multiplexers), frequency mixers and multipliers known in the art. Moreover, a wavelength-division-multiplexing (WDM) filter may be used to transmit a pair of downlink and uplink optical signals along a single optical fiber, thereby reducing the number of optical fibers to be deployed in the system); 
wherein each respective digital host unit of the plurality of digital host units is configured to: 
generate digitized downstream spectrum from at least one respective downstream analog signal of the downstream analog signals provided from the at least one base station, wherein the digitized downstream spectrum represents at least some of the downstream analog radio frequency spectrum (204 of Fig. 2A, column 4 lines 40-57, multiple RF-to-optical converters for converting the downlink RF-parts to downlink optical signals; column 7 lines 50-51, establish digital communications amongst the main unit and remote units, wherein optical signals are digital signals); and 
generate at least one upstream analog signal of the upstream analog signals for the at least one base station from respective aggregate digitized upstream spectrum from at least one respective multiplexer of the plurality of multiplexers (WDM, 411-413 of Fig. 4A), wherein each respective aggregate digitized upstream spectrum represents at least some of the upstream analog radio frequency spectrum (271 of Fig. 2D, column 4 lines 40-57, multiple optical-to-RF converters for converting the received uplink optical signals to uplink RF-parts); 
wherein each respective multiplexer of the plurality of multiplexers is configured to: 
aggregate the digitized downstream spectrum generated by at least one respective digital host unit of the plurality of digital host units into respective aggregated digitized downstream spectrum, wherein the respective aggregated digitized downstream spectrum represents at least some of the downstream analog radio frequency spectrum (column 17 line 60 to column 18 line 13); 
communicate the respective aggregated digitized downstream spectrum to at least one respective remote server unit of the plurality of remote server units (205 of Fig. 2A, transmit to multiple remote units and one or more expansion units by optical fibers); and 
provide the respective aggregate digitized upstream spectrum from the at least one respective remote server unit to the at least one respective digital host unit of the plurality of digital host units (271 of Fig. 2D, receive from multiple remote units and one or more expansion units by optical fibers); 
wherein each respective remote server unit of the plurality of remote server units (Expansion Unit, Figs. 5A-B) comprises: 
a respective multiplexer (561 of Fig. 5B), a respective plurality of digital remote units (551, 554-1 to 554-K, 574, 571-1 to 571-J of Fig. 5B), and a respective splitter/combiner (553, 572 of Fig. 5B); 
wherein each respective digital remote unit of the respective plurality of digital remote units of each respective remote server unit of the plurality of remote server units is configured to: 
generate analog downstream spectrum from the respective aggregated digitized downstream spectrum provided from the respective multiplexer (WDM, 561 of Fig. 5B) of the respective remote server unit, wherein the analog downstream spectrum represents at least some of the downstream analog radio frequency spectrum (column 18 lines 56-60, downlink optical-to-RF converter 551 for converting a downlink optical signal to an RF signal); and 
generate respective digitized upstream spectrum from respective upstream analog spectrum provided from the respective splitter/combiner (RF combiner, 572 of Fig. 5B) of the respective remote server unit, wherein the respective digitized upstream spectrum represents at least some of the upstream analog radio frequency spectrum, wherein the respective upstream analog spectrum represents at least some of the upstream analog radio frequency spectrum (column 19 lines 4-6, uplink RF-to-optical converter 574 for converting the amplified RF signal back into a combined uplink optical signal); 
wherein the respective multiplexer (WDM, 561 of Fig. 5B) of each respective remote server unit of the plurality of remote server units is configured to: 
provide the respective aggregated digitized downstream spectrum from the master host unit to at least one respective digital remote unit of the respective plurality of digital remote units of the respective remote server unit (column 19 lines 9-25, WDM filter 561 is optically coupled to downlink optical-to-RF converter 551 and uplink RF-to-optical converter 574, such that the downlink optical signal delivered and the combined uplink optical signal to be transmitted are multiplexed (e.g., duplexed) onto a single optical fiber 562); and 
aggregate the respective digitized upstream spectrum produced by the at least one respective digital remote unit of the respective plurality of digital remote units into the respective aggregated digitized upstream spectrum (column 19 lines 9-25, WDM filter 561 is optically coupled to downlink optical-to-RF converter 551 and uplink RF-to-optical converter 574, such that the downlink optical signal delivered and the combined uplink optical signal to be transmitted are multiplexed (e.g., duplexed) onto a single optical fiber 562); and 
communicate the respective aggregated digitized upstream spectrum to the master host unit (column 19 lines 9-25, WDM filter 561 is optically coupled to downlink optical-to-RF converter 551 and uplink RF-to-optical converter 574, such that the downlink optical signal delivered and the combined uplink optical signal to be transmitted are multiplexed (e.g., duplexed) onto a single optical fiber 562); 
wherein the splitter/combiner (553, 572 of Fig. 5B) of each respective remote server unit of the plurality of remote server units is configured to: 
have the analog downstream spectrum produced by a digital remote unit (551 of Fig. 5B) of the respective remote server unit into respective analog downstream spectrum, wherein the respective analog downstream spectrum represents at least some of the downstream analog radio frequency spectrum (downstream output of 551);
communicate the respective combined analog downstream spectrum to at least one respective remote antenna unit (output from 551 into 553 of Fig. 5B); and 
provide analog upstream spectrum from the at least one respective remote antenna unit to the respective plurality of digital remote units of the respective remote server unit (outputs from 571-1 to 571-J of Fig. 5B); and 
wherein each respective remote antenna unit of the plurality of remote antenna units (Figs. 3B-C) is configured to: 
transmit downstream wireless radio frequency signals to at least one wireless terminal over an air interface using at least one antenna (356, 358, 370 of Figs. 3B-C), the downstream wireless radio frequency signals based on the respective combined analog downstream spectrum provided to the respective remote antenna unit, wherein the downstream wireless radio frequency signals are within the downstream analog radio frequency spectrum represented by the downstream analog signals received at the master host unit from the at least one base station (Fig. 2B); 
receive upstream wireless radio frequency signals from the at least one wireless terminal over the air interface using the at least one antenna, wherein the upstream wireless radio frequency signals are within the upstream analog radio frequency spectrum represented by the upstream analog signals communicated from the master host unit to the at least one base station (Fig. 2C); and 
communicate the analog upstream spectrum based on the upstream wireless radio frequency signals to a remote server unit of the plurality of remote server units to which the respective remote antenna unit is coupled (377 of Fig. 4B, column 15 lines 18-34, subsequently transmitted to main unit 300 of FIG. 3A (or an expansion unit not shown) by an uplink optical fiber 377).
But, Schwartz do not expressly disclose said splitter/combiner is configured to combine the analog downstream spectrum produced by a plurality of the respective digital remote units of the respective remote server unit into respective combined analog downstream spectrum, wherein the respective combined analog downstream spectrum represents at least some of the downstream analog radio frequency spectrum.
Nevertheless, having a plurality of respective optical-to-RF converters would have been an obvious implementation because after all there are a plurality of downstream outputs produced by the WDM demultiplexing (561 of Fig. 5B).
Although applicant’s intention seems to claim direct analog downstream communications between the remote server unit and the remote unit (as shown in filed Fig. 4), only the splitter/combiner (408 of filed Fig. 4) was claimed.  So, whatever downstream communications between said splitter/combiner and the remote units remain broad and opened for various interpretations, e.g., analog, digital, wired, wireless, etc.
	Wake teach a signal distribution system for transmissions of a mixture of analog, digitized radio and baseband digital links (paragraph 0009), comprising main hubs (MH, 4 of Fig. 1), remote hubs (RH, 7 of Fig. 1), and remote units (RU of Fig. 1), wherein connections between the main hubs and remote hubs, and between the remote hubs and the antennas are either wireless links or a mixture of wireless links and cabled links (cable links 8 and wireless links 9 in Fig. 1; paragraph 0008, the technology of choice for the cabled links will be optical fiber, unless the link lengths are so short that coaxial cable can be used This may happen for instance if the main hub and one of the remote hubs are co-located. The technology options available for the wireless links include in-band radio, out-of-band radio and free-space optics. In-band radio means that no frequency translation is used, i.e., that the radio carrier frequency is used for transmission. Out-of-band radio means that the transmission frequency is different to that of the radio carrier and is usually at a much higher frequency (possibly millimetre-wave) to take advantage of high antenna gain and high available bandwidth. Free-space optics uses an optical carrier for transmission, and is sometimes preferred to radio because it can be used without an operating license and the available bandwidth is not subject to regulation), and wherein a typical deployment scenario for the present invention may include a mixture of analog, digitized radio and baseband digital links (paragraph 0009, which would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that at least one of remote server units of Schwartz can be modified into equipped with both wired and wireless transmission capability for flexibility to communicate with at least one remote units).  Thus, Wake’s implementation of a mixture of wired and wireless signal distribution system with plurality of obvious analog/digital conversion into different parts of said signal distribution system would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize and to incorporate into the system of Schwartz for modification, in order to provide transmission technology options with flexibility.
	Fischer teach a signal distribution system (Figs. 2, 17, 30, 42, various implementation scenarios) comprises base station units (106 of Fig. 2, functionality similar to main unit/expansion unit of Schwartz, or main hub/remote hub of Wake) and remote antenna units (102 of Fig. 2, functionality similar to remote unit of Schwartz, or remote unit of Wake) with implementing plurality of digital-to-analog converters and analog-to-digital converters throughout base station units and remote antenna units wherever optical communications exist (Figs. 4, 8, 27A, which makes it obvious and recognizable to one of ordinary skill in the art that there are digital conversion in Schwartz as well), wherein one base station implementation is equipped with both wired and wireless transmission capability (Fig. 13, which corresponds to Wake’s teaching above) such that a combiner is configured to combine the analog downstream spectrum produced by a plurality of the respective digital units into respective combined analog downstream spectrum (as shown in Fig. 13), wherein in one implementation digital downstream are received from optical communication medium and demultiplexed by DEMUX (162’ of Fig. 33B), converted into analog downstream by plurality of D/A converters (164’ of Fig. 33B), and combined by a combiner (shown in Fig. 33B) into a combined analog downstream for further transmission (Fig. 33B, which would have been an obvious embodiment for one of ordinary skill in the art at the time the invention was made to modify expansion unit of Schwartz into equipping wireless communication capability, such that optical/digitized downstream received and demultiplexed by the modified expansion unit can be converted by plurality of respective digital remote units/digital-to-analog converters into a plurality of analog downstream for RF combining process and later transmission to intended remote recipient).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize various embodiment teachings of Fischer and incorporate for modifying expansion unit of Schwartz in view of Wake’s teaching into equipping wireless communications, in order to expand transmission technology options with flexibility to the signal distribution system.



To claim 9, Schwartz, Wake and Fischer teach a method for providing coverage for wireless signals using a distributed antenna system having a master host unit, a plurality of remote server units remotely located from the master host unit, and a plurality of remote antenna units remotely located from the master host unit and the plurality of remote server units (as explained in response to claim 1 above).

To claim 17, Schwartz, Wake and Fischer teach a distributed antenna system (as explained in response to claim 1 above).






To claims 4 and 12, Schwartz, Wake and Fischer teach claims 1 and 9.
Schwartz, Wake and Fischer teach wherein at least one of the first wired communication medium and the second wired communication media includes at least one of an optical cable and high-speed copper (Schwartz, column 9 lines 21-50; Wake, paragraph 0008).

To claims 5 and 13, Schwartz, Wake and Fischer teach claims 1 and 9.
Schwartz, Wake and Fischer teach wherein the second wired communication media and the plurality of remote antenna units are positioned within a structure (Schwartz, column 1 lines 14-22, column 21 lines 28-39; Wake, paragraph 0018; Fischer, column 2 lines 25-36, column 6 line 64 to column 7 line 5).

To claims 6, 14 and 19, Schwartz, Wake and Fischer teach claims 1, 9 and 17.
Schwartz, Wake and Fischer teach wherein the master host unit, the first wired communication medium, the plurality of remote server units, the second wired communication media, and the plurality of remote antenna units are positioned within at least one structure (Schwartz, column 1 lines 14-22, column 21 lines 28-39; Wake, paragraph 0018; Fischer, column 2 lines 25-36, column 6 line 64 to column 7 line 5).

To claims 7, 15 and 20, Schwartz, Wake and Fischer teach claims 1, 9 and 17.
Schwartz, Wake and Fischer teach wherein the master host unit, the first wired communication medium, the plurality of remote server units, the second wired communication media, and the plurality of remote antenna units are positioned within a single structure (Schwartz, column 1 lines 14-22, column 21 lines 28-39; Wake, paragraph 0018; Fischer, column 2 lines 25-36, column 6 line 64 to column 7 line 5).

To claims 8 and 16, Schwartz, Wake and Fischer teach claims 1 and 9.
Schwartz, Wake and Fischer teach further including a master expansion unit interposed between the master host unit and at least two remote server units of the plurality of remote server units (as shown in Schwartz and Wake).




3.	Claims 2-3, 10-11, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al. (US6801767) in view of Wake et al. (US2006/0094470), Fischer et al. (US5621786) and Wala (US6704545).
To claims 2 and 10, Schwartz, Wake and Fischer teach claims 1 and 9.
But, Schwartz, Wake and Fischer do not expressly disclose wherein each remote server unit of the plurality of remote server units is configured to provide power to the respective plurality of remote antenna units over the second wired communication media.
	Wala teach a signal distribution system, wherein each of the remote server units is configured to provide power to the respective plurality of remote antenna units over the second wired communication media (7 of Fig. 6), which would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate into the system and method of Schwartz, Wake and Fischer, in order to provide power source.

To claims 3, 11 and 18, Schwartz, Wake and Fischer teach claims 1, 9 and 17.
But, Schwartz, Wake and Fischer do not expressly disclose wherein at least one of the first wired communication medium and the second wired communication media includes at least one electrically conductive cable.
However, Schwartz and Wake do teach coaxial RF cables (Schwartz, column 9 line 36; Wake paragraphs 0008, 0018).
	Wala teach a signal distribution system, wherein at least one of the first wired communication media and the second wired communication media includes at least one electrically conductive cable (paragraphs 0024, 0026), which would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate into the system and method of Schwartz, Wake and Fischer, in order to provide power.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        September 6, 2022